Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/09/2018 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8, and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Riland (US20160343093) in view of Ravela (US20070168155).
In regards to Claim 1, Riland teaches “A storm damage response system (utility resource asset management system for severe weather damage assessment, URAMS – [0021]-[0023]) comprising: an inventory database configured to store inventory data associated with location and characteristics associated with power-providing equipment in the geographic area with respect to power generator systems (utility asset data, utility assets sectionalized so that assets can be represented as polygon/line in geographical and network selection – [0039]; utility database – [0088]); and a storm damage model control system configured to implement a storm damage model algorithm (predictive models for advanced storm damage assessment – [0025]; URAMS provides threat impact analytics – [0026]) to generate a storm response plan comprising an operational procedure for repairing or maintaining the power generator systems to mitigate storm damage impact (URAMS provides real-time modeling and improving/refining analytics to provide analytics as a service and for targeted situation awareness applications focusing decision making – [0037]; URAMS facilitates quick decision making and providing response plans – [0038]; URAM information allows utilities to prepare and restore power more quickly after a disaster, and pre-positions crews – [0045]); calculate a statistical impact value associated with the probabilistic model based on an aggregate of a plurality of iterative probabilistic simulations for the probabilistic model (confidence metric used to determine asset damage forecast, confidence metric data is based on Monte Carlo simulation and analysis – [0071]), the storm damage model control system being configured to generate the storm response plan based on the relative statistical impact value of the model of (URAMS integrate results of predictive models for storm damage assessment using advanced statistical modeling and predictive analytics – [0025]; URAMS facilitates aggregation and combination of information to provide response plan – [0038]).”
Riland does not teach “a storm ensemble database configured to store a plurality of ensemble forecast models associated with respective potential storm paths of a given storm across a geographic area; the storm damage model algorithm being configured to generate a probabilistic model for each of the plurality of ensemble forecast models based on the inventory data and to calculate a statistical impact value associated with the probabilistic model based on an aggregate of a plurality of simulations for the probabilistic model associated with the respective one of the plurality of ensemble forecast models.”
Ravela teaches “a storm ensemble database (hurricane tracks stored in HURDAT database – [0054], Figure 6A) configured to store a plurality of ensemble forecast models (generation techniques to synthesize large number of hurricane tracks – [0050]; The similarity between the HURDAT tracks and the Markov Model generation techniques as detailed in [0050] would be obvious to be capable of storing in a database) associated with respective potential storm paths of a given storm across a geographic area (sample of 60 synthetic tracks generated using Markov chain method – Figure 6B; synthetic hurricane tracks affecting Boston – Figure 14); the storm damage model algorithm being configured to generate a probabilistic model for each of the plurality of ensemble forecast models (hurricane wind risk assessment, estimate probability hurricane passes within specified distance of a point of interest – [0050]; collection of tracks passing within a given region of interest, hurricane model run along each track to provide probabilistic distribution along the tracks, and overall probabilistic distribution around point of interest can be determined and potentially exceed a threshold and used to assess the wind storm’s risk to a point of interest – [0051]) based on the inventory data and to calculate a statistical impact value (synthetic tracks pass through area with statistical characteristics to conform to observed data, risk of an event can be assessed – [0049]) associated with the probabilistic model based on an aggregate of a plurality of simulations for the probabilistic model associated with the respective one of the plurality of ensemble forecast models (synthesizing large number of hurricane tracks and running deterministic hurricane intensity model along each track to ensure intensity of events conforms to physics – [0049]).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Riland to incorporate the teaching of Ravela to store the path of the historical and simulated storm tracks in a database and perform a probability along the tracks to calculate statistical characteristics. Doing so would improve the URAM system to assess the risk of weather related natural disasters.

In regards to Claim 2, Riland in view of Ravela discloses the claimed invention as discussed above and Riland further teaches “a response plan reporting system configured to publish the storm response plan to a plurality of organizations associated with the power generator systems to disseminate at least a portion of the operational procedure to each of the plurality of organizations (URAMS provides observations, forecasts, and alerts; URAMS can be configured with internet capabilities, configurable email weather alerts, text message delivery, Smartphone, tablet, and mobile access – [0031]; URAMS provides response plans – [0038]; URAMS provides event alerts and network and asset analytics – [0063]; Alert server provide output a communication network to partners, utilities, third parties, end users – [0090]).”

In regards to Claim 3, Riland in view of Ravela discloses the claimed invention as discussed above and Riland further teaches “the plurality of organizations comprises at least one of human resources, power delivery, and customer service associated with the power generator systems (alert server provides output communications network to utilities – [0090]).”

In regards to Claim 4, Riland in view of Ravela discloses the claimed invention as discussed above and Riland further teaches “provide the storm response plan as a predictive response plan for the power generator systems (URAMS provides real-time modeling and improving/refining analytics to provide analytics as a service and for targeted situation awareness applications focusing decision making – [0037]).”
Ravela further teaches “the storm ensemble database is configured to store the plurality of ensemble forecast models as provided from and updated by a weather forecasting service (tropical cyclone genesis locations derived from best track data from forecasting operations for synthetic event track construction – [0053]).”

Claim 5, Riland in view of Ravela discloses the claimed invention as discussed above and Riland further teaches “provide the storm response plan as a prophylactic maintenance plan for the power generator systems (URAM information allows utilities to prepare and restore power more quickly after a disaster, and pre-positions crews – [0045]).”
Ravela further teaches “the storm ensemble database is configured to store the plurality of ensemble forecast models as at least one of simulated and historical storms associated with the geographic area (event track generation use historical tracks from HURDATA database and synthetic tracks from a Markov chain – [0058]).”

In regards to Claim 6, Riland in view of Ravela discloses the claimed invention as discussed above and Riland further teaches “the storm damage model control system comprises a model generator (URAMS utilize existing damage models, model algorithms, model grid, model outputs, model execution – [0030]), the model comprising data associated with operational failure of the power-providing equipment (utility asset data including asset type, asset status, asset attributes – [0065]; predictive utility outage determination / utility outage model generated with utility asset data – [066]), as defined by the inventory data, based on a portion of the geographic area (model includes geographical data – [066]).”
Ravela further teaches “to generate the probabilistic model associated with each of the plurality of ensemble forecast models (collection of tracks passing within a given region of interest, hurricane model run along each track to provide probabilistic distribution along the tracks, and overall probabilistic distribution around point of interest can be determined and potentially exceed a threshold and used to assess the wind storm’s risk to a point of interest – [0051]); the probabilistic model comprising probabilistic data associated with equipment (probabilistic distribution to assess wind storm’s risk to point of interest – [0050]-[0051]), based on a portion of the geographic area that is associated with the potential storm path of the respective one of the plurality of ensemble forecast models (hurricane tracks and model run along each track – [0051]).”

In regards to Claim 8, Riland in view of Ravela discloses the claimed invention as discussed above and Riland further teaches “the storm damage model control system further comprises a simulator system configured to implement the plurality of iterative probabilistic simulations on the probabilistic model (confidence metric used to determine asset damage forecast, confidence metric data is based on Monte Carlo simulation and analysis – [0071]), the statistical impact value being indicative of a cost-based resource allocation estimate based on the data associated with the operational failure of the power-providing equipment (utility asset data including asset type, asset status, asset attributes – [0065]; predictive utility outage determination / utility outage model generated with utility asset data – [066], Figure 7C) relative to at least one of time, cost, resource availability, and storm severity constraints (current weather data 701d used for predictive outage models – [0067], Figure 7C).”
Ravela further teaches “associated with each of the plurality of ensemble forecast23NEE-027243 US PRI models to generate the statistical impact value for the respective probabilistic model based on the plurality of iterative probabilistic simulations (synthetic tracks pass through area with statistical characteristics to conform to observed data, risk of an event can be assessed – [0049]).”



In regards to Claim 11, Riland teaches “A method for generating a storm response plan (utility resource asset management system for severe weather damage assessment, URAMS – [0021]-[0023]; URAMS facilitates quick decision making and providing response plans – [0038]) comprising an operational procedure for repairing or maintaining power generator systems to mitigate storm damage impact (URAM information allows utilities to prepare and restore power more quickly after a disaster, and pre-positions crews – [0045]), the method comprising:24 NEE-027243 US PRIproviding inventory data associated with location and characteristics associated with power-providing equipment in the geographic area with respect to the power generator systems via an inventory database (utility asset data, utility assets sectionalized so that assets can be represented as polygon/line in geographical and network selection – [0039]; utility database – [0088]); the model comprising data associated with operational failure of the power-providing equipment (utility asset data including asset type, asset status, asset attributes – [0065]; predictive utility outage determination / utility outage model generated with utility asset data – [0066]), as defined by the inventory data, based on a portion of the geographic area (model includes geographical data – [0066]); implementing a plurality of iterative probabilistic simulations for the probabilistic model (Monte Carlo simulation and analysis – [0071]); calculating a statistical impact value associated with the probabilistic model (confidence metric used to determine asset damage forecast, confidence metric data is based on Monte Carlo simulation and analysis – [0071]); generating the storm response plan based (URAMS integrate results of predictive models for storm damage assessment using advanced statistical modeling and predictive analytics – [0025]; URAMS facilitates aggregation and combination of information to provide response plan – [0038]); and publishing the storm response plan to at least one organization associated with the power generator systems to disseminate at least a portion of the operational procedure to each of the at least one organization  (URAMS provides observations, forecasts, and alerts; URAMS can be configured with internet capabilities, configurable email weather alerts, text message delivery, Smartphone, tablet, and mobile access – [0031]; URAMS provides response plans – [0038]; URAMS provides event alerts and network and asset analytics – [0063]; Alert server provide output a communication network to partners, utilities, third parties, end users – [0090]).”
Riland does not teach “providing a plurality of ensemble forecast models associated with respective potential storm paths of a given storm across a geographic area via a storm ensemble database; generating a probabilistic model for each of the plurality of ensemble forecast models, associated with the potential storm path of the respective one of the plurality of ensemble forecast models.”
Ravela teaches “providing a plurality of ensemble forecast models associated with respective potential storm paths of a given storm (generation techniques to synthesize large number of hurricane tracks – [0050]) across a geographic area  (sample of 60 synthetic tracks generated using Markov chain method – Figure 6B; synthetic hurricane tracks affecting Boston – Figure 14) via a storm ensemble database (hurricane tracks stored in HURDAT database – [0054], Figure 6A; The similarity between the HURDAT tracks and the Markov Model generation techniques as detailed in [0050] would be obvious to be capable of storing in a database); generating a probabilistic model for each of the plurality of ensemble forecast models (collection of tracks passing within a given region of interest, hurricane model run along each track to provide probabilistic distribution along the tracks, and overall probabilistic distribution around point of interest can be determined and potentially exceed a threshold and used to assess the wind storm’s risk to a point of interest – [0051]), that is associated with the potential storm path of the respective one of the plurality of ensemble forecast models (hurricane tracks and model run along each track – [0051]).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Riland to incorporate the teaching of Ravela to store the path of the historical and simulated storm tracks in a database and perform a probability along the tracks to calculate statistical characteristics. Doing so would improve the URAM system to assess the risk of weather related natural disasters.

In regards to Claim 12, Riland in view of Ravela discloses the claimed invention as discussed above and Riland further teaches “generating the storm recover plan comprises: generating an operational level response plan comprising geographic-based resource allocation and inventory repair action plans (crew response plans, asset inventory response plans, use data to refine predictions and models to optimize response plans, identify issues that have been addressed or issues already addressed/repaired – [0050]); and generating an executive level response plan comprising a total resource cost and a timeline for providing recovery for affected customer outages resulting from the storm damage impact with respect to the power (URAMS provides dynamic response plans with rea-time improvements to dynamically reassess a situation to identify issues – [0050]; URAMS can provide timely updates and accurate estimated time of restoration – [0065]).”

In regards to Claim 13, Riland in view of Ravela discloses the claimed invention as discussed above and Riland further teaches “to provide the storm response plan as a prophylactic maintenance plan for the power generator systems (URAM information allows utilities to prepare and restore power more quickly after a disaster, and pre-positions crews – [0045]).”
Ravela further teaches “providing the plurality of ensemble forecast models comprises at least one of generating simulated storms and providing data associated with historical storms associated with the geographic area (event track generation use historical tracks from HURDATA database and synthetic tracks from a Markov chain – [0058]).”

In regards to Claim 14, Riland in view of Ravela discloses the claimed invention as discussed above and Riland further teaches “calculating the statistical impact value comprises calculating the statistical impact value to be indicative of a cost-based resource allocation estimate based on the probabilistic data associated with the operational failure of the power- providing equipment (utility asset data including asset type, asset status, asset attributes – [0065]; predictive utility outage determination / utility outage model generated with utility asset data – [066], Figure 7C) relative to at least one of time, cost, resource availability, and (current weather data 701d used for predictive outage models – [0067], Figure 7C).”

Claims 7 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Riland in view of Ravela and Xiong (CN103440400).
In regards to Claim 7, Riland in view of Ravela discloses the claimed invention as discussed above and Ravela further teaches “a range of storm characteristics (wind risk assessment for point of interest with wind speed distributions – [0050]-[0051]).”
Riland in view of Ravela does not teach “the storm damage model control system is further configured to assign a predetermined percentage of failure of each of at least a portion of the power-providing equipment based on maintenance data of the power-providing equipment wherein the probabilistic data is generated based on the predetermined percentage of failure of each of the at least a portion of the power-providing equipment with respect to the given storm.”
Xiong teaches “the storm damage model control system is further configured to assign a predetermined percentage of failure of each of at least a portion of the power-providing equipment based on maintenance data of the power-providing equipment (percentage of faults caused by disasters is calculated for transmission lines – [0047]-[0052]) wherein the probabilistic data is generated based on the predetermined percentage of failure of each of the at least a portion of the power-providing equipment with respect to the given storm (calculate probability of each transmission line failure due to each specific disaster I – [0053], Formula 7).”


In regards to Claim 15, Riland in view of Ravela discloses the claimed invention as discussed above and Ravela further teaches “over a range of storm characteristics (wind risk assessment for point of interest with wind speed distributions – [0050]-[0051]).”
Riland in view of Ravela does not teach “assigning a predetermined percentage of failure of each of at least a portion of the power-providing equipment based on maintenance data of the power-providing equipment associated with the inventory data, wherein generating the probabilistic model comprises generating the probabilistic data based on the predetermined percentage of failure of each of the at least a portion of the power-providing equipment with respect to the given storm.”
Xiong teaches “assigning a predetermined percentage of failure of each of at least a portion of the power-providing equipment based on maintenance data of the power-providing equipment (percentage of faults caused by disasters is calculated for transmission lines – [0047]-[0052]), wherein generating the probabilistic model comprises generating the probabilistic data based on the predetermined percentage of failure of each of the at least a portion of the power-providing equipment with respect to the given storm (calculate probability of each transmission line failure due to each specific disaster I – [0053], Formula 7).”


In regards to Claim 16, Riland teaches “A storm damage response system (utility resource asset management system, URAMS for severe weather damage assessment – [0021]-[0023]) comprising: an inventory database configured to store inventory data associated with location and characteristics associated with power-providing equipment in the geographic area with respect to power generator systems (utility asset data, utility assets sectionalized so that assets can be represented as polygon/line in geographical and network selection – [0039]; utility database – [0088]); a storm damage model control system configured to implement a storm damage model algorithm (predictive models for advanced storm damage assessment – [0025]; URAMS provides threat impact analytics – [0026]) to generate a storm response plan comprising an operational procedure for repairing or maintaining the power generator systems to mitigate storm damage impact (URAMS provides real-time modeling and improving/refining analytics to provide analytics as a service and for targeted situation awareness applications focusing decision making – [0037]; URAMS facilitates quick decision making and providing response plans – [0038]; URAM information allows utilities to prepare and restore power more quickly after a disaster, and pre-positions crews – [0045]), and to calculate a statistical impact value associated with the probabilistic model based on an aggregate of a plurality of iterative probabilistic simulations for the probabilistic model (confidence metric used to determine asset damage forecast, confidence metric data is based on Monte Carlo simulation and analysis – [0071]), the storm damage model control system being configured to generate the storm response plan based on the relative statistical impact value of the model of each of the plurality of models (URAMS integrate results of predictive models for storm damage assessment using advanced statistical modeling and predictive analytics – [0025]; URAMS facilitates aggregation and combination of information to provide response plan – [0038]), the storm response plan comprising an operational level response plan comprising geographic-based resource allocation and inventory repair action plans (crew response plans, asset inventory response plans, use data to refine predictions and models to optimize response plans, identify issues that have been addressed or issues already addressed/repaired – [0050]) and an executive level response plan comprising a total resource cost and a timeline for providing recovery for affected customer outages resulting from the storm damage impact with respect to the power generator systems (URAMS provides dynamic response plans with rea-time improvements to dynamically reassess a situation to identify issues – [0050]; URAMS can provide timely updates and accurate estimated time of restoration – [0065]).”
Riland does not teach “a storm ensemble database configured to store a plurality of ensemble forecast models associated with respective potential storm paths of a given storm across a geographic area; the storm damage model algorithm being configured to generate a probabilistic model for each of the plurality of 26ensemble forecast models and to calculate a statistical impact value associated with the probabilistic model based on an aggregate of a 
Ravela teaches “a storm ensemble database (hurricane tracks stored in HURDAT database – [0054], Figure 6A) configured to store a plurality of ensemble forecast models (generation techniques to synthesize large number of hurricane tracks – [0050]; The similarity between the HURDAT tracks and the Markov Model generation techniques as detailed in [0050] would be obvious to be capable of storing in a database) associated with respective potential storm paths of a given storm across a geographic area (sample of 60 synthetic tracks generated using Markov chain method – Figure 6B; synthetic hurricane tracks affecting Boston – Figure 14); the storm damage model algorithm being configured to generate a probabilistic model for each of the plurality of 26ensemble forecast models (hurricane wind risk assessment, estimate probability hurricane passes within specified distance of a point of interest – [0050]; collection of tracks passing within a given region of interest, hurricane model run along each track to provide probabilistic distribution along the tracks, and overall probabilistic distribution around point of interest can be determined and potentially exceed a threshold and used to assess the wind storm’s risk to a point of interest – [0051]) and to calculate a statistical impact value (synthetic tracks pass through area with statistical characteristics to conform to observed data, risk of an event can be assessed – [0049]) associated with the probabilistic model based on an aggregate of a plurality of probabilistic simulations for the probabilistic model associated with the respective one of the plurality of ensemble forecast models (synthesizing large number of hurricane tracks and running deterministic hurricane intensity model along each track to ensure intensity of events conforms to physics – [0049]).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Riland to incorporate the teaching of Ravela to store the path of the historical and simulated storm tracks in a database and perform a probability along the tracks to calculate statistical characteristics. Doing so would improve the URAM system to assess the risk of weather related natural disasters.
Riland in view of Ravela does not teach “based on a predetermined percentage of failure of each of the at least a portion of the power-providing equipment with respect to the given storm.”
Xiong teaches “based on a predetermined percentage of failure of each of the at least a portion of the power-providing equipment with respect to the given storm (percentage of faults caused by disasters is calculated for transmission lines – [0047]-[0052]).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Riland in view of Ravela to incorporate the teaching of Xiong to calculate probabilities of failure of power equipment due to disasters. Doing so would improve the risk analysis of power systems due to disaster factors.

In regards to Claim 17, Riland in view of Ravela and Xiong discloses the claimed invention as discussed above and Riland further teaches “a response plan reporting system configured to publish the storm response plan to a plurality of organizations associated with the power generator systems to disseminate at least a portion of the operational procedure to (URAMS provides observations, forecasts, and alerts; URAMS can be configured with internet capabilities, configurable email weather alerts, text message delivery, Smartphone, tablet, and mobile access – [0031]; URAMS provides response plans – [0038]; URAMS provides event alerts and network and asset analytics – [0063]; Alert server provide output a communication network to partners, utilities, third parties, end users – [0090]).”

In regards to Claim 18, Riland in view of Ravela and Xiong discloses the claimed invention as discussed above and Riland further teaches “to provide the storm response plan as a prophylactic maintenance plan for the power generator systems (URAM information allows utilities to prepare and restore power more quickly after a disaster, and pre-positions crews – [0045]).”
Ravela further teaches “the storm ensemble database is configured to store the plurality of ensemble forecast models as at least one of simulated and historical storms associated with the geographic area (event track generation use historical tracks from HURDATA database and synthetic tracks from a Markov chain – [0058]).”

In regards to Claim 19, Riland in view of Ravela and Xiong discloses the claimed invention as discussed above and Riland further teaches “the storm damage model control system comprises a model generator (URAMS utilize existing damage models, model algorithms, model grid, model outputs, model execution – [0030]), the model comprising probabilistic data associated with operational failure of the power-providing equipment (utility asset data including asset type, asset status, asset attributes – [0065]; predictive utility outage determination / utility outage model generated with utility asset data – [066]), as defined by the inventory data, based on a portion of the geographic area (model includes geographical data – [066]).”
Ravela further teaches “to generate the probabilistic model associated with each of the plurality of ensemble forecast models (collection of tracks passing within a given region of interest, hurricane model run along each track to provide probabilistic distribution along the tracks, and overall probabilistic distribution around point of interest can be determined and potentially exceed a threshold and used to assess the wind storm’s risk to a point of interest – [0051]); the probabilistic model comprising probabilistic data associated with equipment (probabilistic distribution to assess wind storm’s risk to point of interest – [0050]-[0051]), based on a portion of the geographic area that is associated with the potential storm path of the respective one of the plurality of ensemble forecast models (hurricane tracks and model run along each track – [0051]).”

In regards to Claim 20, Riland in view of Ravela and Xiong discloses the claimed invention as discussed above and Riland further teaches “the storm damage model control system further comprises a simulator system configured to implement the plurality of iterative probabilistic simulations on the probabilistic model (confidence metric used to determine asset damage forecast, confidence metric data is based on Monte Carlo simulation and analysis – [0071]), the statistical impact value being indicative of a cost-based resource allocation estimate based on the probabilistic data associated with the operational failure of (utility asset data including asset type, asset status, asset attributes – [0065]; predictive utility outage determination / utility outage model generated with utility asset data – [066], Figure 7C) relative to at least one of time, cost, resource availability, and storm severity constraints (current weather data 701d used for predictive outage models – [0067], Figure 7C).”
Ravela further teaches “associated with each of the plurality of ensemble forecast23NEE-027243 US PRI models to generate the statistical impact value for the respective probabilistic model based on the plurality of iterative probabilistic simulations (synthetic tracks pass through area with statistical characteristics to conform to observed data, risk of an event can be assessed – [0049]).”

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Riland in view of Ravela and Altschule (US20180156940).
In regards to Claim 9, Riland in view of Ravela discloses the claimed invention as discussed above and Riland further teaches “the storm damage model control system further comprises: a plan generator configured to generate the storm response plan based on the inventory data associated (URAMS facilitates quick decision making and providing response plans with multiple information sources and applications – [0038]).”
Riland in view of Ravela does not teach “a scenario comparator configured to select the probabilistic model associated with a respective one of the plurality of ensemble forecast models based on the statistical impact value.”
(forensic weather analyzer compares the measurements against simulated data from weather models and selects weather model that aligns most accurately with measurement – [0069]).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Riland in view of Ravela to incorporate the teaching of Altschule to incorporate the operation of comparisons with measurements (values) to select a model. Doing so would improve the analysis of weather events such as hurricanes at specific locations.

In regards to Claim 10, Riland in view of Ravela and Altschule discloses the claimed invention as discussed above and Riland further teaches “the storm response plan comprises: an operational level response plan, the operational response level plan comprising geographic-based resource allocation and inventory repair action plans based on the inventory data (crew response plans, asset inventory response plans, use data to refine predictions and models to optimize response plans, identify issues that have been addressed or issues already addressed/repaired – [0050]); and an executive level response plan comprising a total estimated resources and an estimated timeline for providing recovery for affected customer outages resulting from the storm damage impact with respect to the power generator systems based on an aggregate impact scenario (URAMS provides dynamic response plans with rea-time improvements to dynamically reassess a situation to identify issues – [0050]; URAMS can provide timely updates and accurate estimated time of restoration – [0065]).”
(generation techniques to synthesize large number of hurricane tracks – [0050]).”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOSSEF KORANG-BEHESHTI whose telephone number is (571)272-3291.  The examiner can normally be reached on Monday - Friday 10:00 am - 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on (571) 272-2149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Y.K./Examiner, Art Unit 2863                                                                                                                                                                                                        
/TARUN SINHA/Primary Examiner, Art Unit 2863